Name: 2003/849/EC: Commission Decision of 28 November 2003 approving programmes for the eradication and monitoring of certain animal diseases and for the prevention of zoonoses presented by the Member States for the year 2004 and fixing the level of the Community's financial contribution (notified under document number C(2003) 4424)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  cooperation policy;  management;  agricultural policy;  agricultural activity
 Date Published: 2003-12-09

 Avis juridique important|32003D08492003/849/EC: Commission Decision of 28 November 2003 approving programmes for the eradication and monitoring of certain animal diseases and for the prevention of zoonoses presented by the Member States for the year 2004 and fixing the level of the Community's financial contribution (notified under document number C(2003) 4424) Official Journal L 322 , 09/12/2003 P. 0016 - 0027Commission Decisionof 28 November 2003approving programmes for the eradication and monitoring of certain animal diseases and for the prevention of zoonoses presented by the Member States for the year 2004 and fixing the level of the Community's financial contribution(notified under document number C(2003) 4424)(2003/849/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, and in particular the first paragraph of Article 32 thereof,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), and in particular Article 24(6) and Article 29 and 32 thereof,Whereas:(1) Decision 90/424/EEC provides for the possibility of a financial contribution by the Community in the eradication and monitoring of animal diseases and for checks aimed at the prevention of zoonoses.(2) Member States and Acceding States have submitted programmes for the eradication of certain animal diseases and for the prevention of zoonoses in their territories.(3) Article 32 of the Act of Accession of 2003 lays down that the new Member States are to receive the same treatment as the present Member States as regards expenditure under veterinary funds.(4) However, no financial commitment under the 2004 budget for any programme concerned may be made before the accession of the concerned Acceding Member State has taken place. Furthermore, the eradication and the monitoring of certain diseases in Acceding Member States can also be co-financed by other Community instruments.(5) After examination those programmes were found to comply with relevant Community veterinary legislation and in particular with the Community criteria relating to the eradication of those diseases, in accordance with Council Decision 90/638/EEC of 27 November 1990 laying down Community criteria for the eradication and monitoring of certain animal diseases(2).(6) Those programmes appear on the list of programmes established by Commission Decision 2003/743/EC of 14 October 2003 on the list of programmes for the eradication and monitoring of animal diseases and of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2004(3).(7) In the light of the importance of those programmes for the achievement of Community objectives in the field of animal and public health, it is appropriate to fix the financial contribution of the Community at 50 % of the costs to be incurred by the Member States concerned for the measures referred to in this Decision up to a maximum amount for each programme.(8) Under Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(4), programmes for the monitoring and eradication of animal diseases are to be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; for financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply.(9) The financial contribution from the Community should be granted subject to the condition that the actions planned are efficiently carried out and that the competent authorities supply all the necessary information within the time limits laid down in this Decision.(10) There is a need to clarify the rate to be used for the conversion of the payment applications submitted in national currency as defined in Article 1(d) of Council Regulation (EC) 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(5).(11) The approval of some of those programmes should not prejudge a decision of the Commission on rules for eradication of those diseases based on scientific advice.(12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:CHAPTER I RabiesArticle 11. The programme for the eradication of rabies presented by Austria is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Austria for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 200000.Article 21. The programme for the eradication of rabies presented by the Czech Republic is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by the Czech Republic for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 650000.Article 31. The programme for the eradication of rabies presented by Germany is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Germany for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 800000.Article 41. The programme for the eradication of rabies presented by Finland is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Finland for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 70000.Article 51. The programme for the eradication of rabies presented by Latvia is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Latvia for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 370000.Article 61. The programme for the eradication of rabies presented by Poland is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Poland for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 1800000.Article 71. The programme for the eradication of rabies presented by Slovenia is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Slovenia for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 110000.Article 81. The programme for the eradication of rabies presented by the Slovak Republic is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by the Slovak Republic for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 400000.CHAPTER II Bovine brucellosisArticle 91. The programme for the eradication of bovine brucellosis presented by Cyprus is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Cyprus for the programme referred to in paragraph 1, and shall not exceed EUR 85000, for:(a) the cost of laboratory tests;(b) compensation for owners for the slaughter of animals subject to that programme.Article 101. The programme for the eradication of bovine brucellosis presented by Greece is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Greece for the programme referred to in paragraph 1, and shall not exceed EUR 300000, for:(a) the purchase of vaccines;(b) the cost of laboratory tests;(c) compensation for owners for the slaughter of animals subject to that programme.Article 111. The programme for the eradication of bovine brucellosis presented by Spain is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Spain for the programme referred to in paragraph 1, and shall not exceed EUR 4000000, for:(a) the purchase of vaccines;(b) the cost of laboratory tests;(c) compensation for owners for the slaughter of animals subject to that programme.Article 121. The programme for the eradication of bovine brucellosis presented by Ireland is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Ireland for the programme referred to in paragraph 1, and shall not exceed EUR 5000000, for:(a) the cost of laboratory tests;(b) compensation for owners for the slaughter of animals subject to that programme.Article 131. The programme for the eradication of bovine brucellosis presented by Italy is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Italy for the programme referred to in paragraph 1, and shall not exceed EUR 1500000, for:(a) the purchase of vaccines;(b) the cost of laboratory tests;(c) compensation for owners for the slaughter of animals subject to that programme.Article 141. The programme for the eradication of bovine brucellosis presented by Lithuania is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Lithuania for the programme referred to in paragraph 1, and shall not exceed EUR 50000, for:(a) the cost of laboratory tests;(b) compensation for owners for the slaughter of animals subject to that programme.Article 151. The programme for the eradication of bovine brucellosis presented by Poland is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Poland for the programme referred to in paragraph 1, and shall not exceed EUR 150000, for:(a) the cost of laboratory tests;(b) compensation for owners for the slaughter of animals subject to that programme.Article 161. The programme for the eradication of bovine brucellosis presented by Portugal is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Portugal for the programme referred to in paragraph 1, and shall not exceed EUR 1800000, for:(a) the purchase of vaccines;(b) the cost of laboratory tests;(c) compensation for owners for the slaughter of animals subject to that programme.Article 171. The programme for the eradication of bovine brucellosis presented by Slovenia is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Slovenia and for the programme referred to in paragraph 1, and shall not exceed EUR 110000, for:(a) the cost of laboratory tests;(b) compensation for owners for the slaughter of animals subject to that programme.Article 181. The programme for the eradication of bovine brucellosis presented by the United Kingdom is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by the United Kingdom for the programme referred to in paragraph 1, and shall not exceed EUR 2000000, for:(a) the cost of laboratory tests;(b) compensation for owners for the slaughter of animals subject to that programme.CHAPTER III Bovine tuberculosisArticle 191. The programme for the eradication of bovine tuberculosis presented by Greece is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Greece for the programme referred to in paragraph 1, and shall not exceed EUR 300000, for:(a) the costs of tuberculin testing;(b) the cost of laboratory tests;(c) compensation for owners for the slaughter of animals subject to that programme.Article 201. The programme for the eradication of bovine tuberculosis presented by Spain is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Spain for the programme referred to in paragraph 1, and shall not exceed EUR 5000000, for:(a) the costs of tuberculin testing;(b) the cost of laboratory tests;(c) compensation for owners for the slaughter of animals subject to that programme.Article 211. The programme for the eradication of bovine tuberculosis presented by Ireland is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Ireland for the programme referred to in paragraph 1, and shall not exceed EUR 4500000, for:(a) the costs of tuberculin testing;(b) the cost of laboratory tests;(c) compensation for owners for the slaughter of animals subject to that programme.Article 221. The programme for the eradication of bovine tuberculosis presented by Italy is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Italy for the programme referred to in paragraph 1, and shall not exceed EUR 1200000, for:(a) the costs of tuberculin testing;(b) the cost of laboratory tests;(c) compensation for owners for the slaughter of animals subject to that programme.Article 231. The programme for the eradication of bovine tuberculosis presented by Lithuania is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Lithuania for the programme referred to in paragraph 1, and shall not exceed EUR 70000, for:(a) the costs of tuberculin testing;(b) the cost of laboratory tests;(c) compensation for owners for the slaughter of animals subject to that programme.Article 241. The programme for the eradication of bovine tuberculosis presented by Poland is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Poland for the programme referred to in paragraph 1, and shall not exceed EUR 150000, for:(a) the costs of tuberculin testing;(b) the cost of laboratory tests;(c) compensation for owners for the slaughter of animals subject to that programme.Article 251. The programme for the eradication of bovine tuberculosis presented by Portugal is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Portugal for the programme referred to in paragraph 1, and shall not exceed EUR 400000, for:(a) the costs of tuberculin testing;(b) the cost of laboratory tests;(c) compensation for owners for the slaughter of animals subject to that programme.Article 261. The programme for the eradication of bovine tuberculosis presented by Slovenia is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Slovenia for the programme referred to in paragraph 1, and shall not exceed EUR 40000, for:(a) the costs of tuberculin testing;(b) the cost of laboratory tests;(c) compensation for owners for the slaughter of animals subject to that programme.Article 271. The programme for the eradication of bovine tuberculosis presented by the United Kingdom is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by the United Kingdom for the programme referred to in paragraph 1, and shall not exceed EUR 2000000, for:(a) the costs of tuberculin testing;(b) the cost of laboratory tests;(c) compensation for owners for the slaughter of animals subject to that programme.CHAPTER IV Enzootic bovine leucosisArticle 281. The programme for the eradication of enzootic bovine leucosis presented by Italy is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Italy for the programme referred to in paragraph 1, and shall not exceed EUR 100000, for:(a) the cost of laboratory tests;(b) compensation for owners for the slaughter of animals subject to that programme.Article 291. The programme for the eradication of enzootic bovine leucosis presented by Lithuania is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Lithuania for the programme referred to in paragraph 1, and shall not exceed EUR 100000, for:(a) the cost of laboratory tests;(b) compensation for owners for the slaughter of animals subject to that programme.Article 301. The programme for the eradication of enzootic bovine leucosis presented by Portugal is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Portugal for the programme referred to in paragraph 1, and shall not exceed EUR 100000, for:(a) the cost of laboratory tests;(b) compensation for owners for the slaughter of animals subject to that programme.Article 311. The programme for the eradication of enzootic bovine leucosis presented by the Slovak Republic is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by the Slovak Republic for the programme referred to in paragraph 1, and shall not exceed EUR 40000, for:(a) the cost of laboratory tests;(b) compensation for owners for the slaughter of animals subject to that programme.Article 321. The programme for the eradication of enzootic bovine leucosis presented by the United Kingdom is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by the United Kingdom for the programme referred to in paragraph 1, and shall not exceed EUR 5000, for:(a) the cost of laboratory tests;(b) compensation for owners for the slaughter of animals subject to that programme.CHAPTER V Ovine and caprine brucellosisArticle 331. The programme for the eradication of ovine and caprine brucellosis presented by Cyprus is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Cyprus for the programme referred to in paragraph 1, and shall not exceed EUR 725000, for:(a) the purchase of vaccines;(b) the cost of laboratory tests;(c) compensation for owners for the slaughter of animals subject to that programme.Article 341. The programme for the eradication of ovine and caprine brucellosis presented by Greece is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Greece for the programme referred to in paragraph 1, and shall not exceed EUR 1000000, for:(a) the purchase of vaccines;(b) the cost of laboratory tests;(c) salaries of contractual veterinarians specially recruited for that programme; and(d) compensation for owners for the slaughter of animals subject to that programme.Article 351. The programme for the eradication of ovine and caprine brucellosis presented by Spain is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Spain for the programme referred to in paragraph 1, and shall not exceed EUR 6500000, for:(a) the purchase of vaccines;(b) the cost of laboratory tests;(c) compensation for owners for the slaughter of animals subject to that programme.Article 361. The programme for the eradication of ovine and caprine brucellosis presented by France is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by France for the programme referred to in paragraph 1, and shall not exceed EUR 300000, for:(a) the purchase of vaccines;(b) the cost of laboratory tests;(c) compensation for owners for the slaughter of animals subject to that programme.Article 371. The programme for the eradication of ovine and caprine brucellosis presented by Italy is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Italy for the programme referred to in paragraph 1, and shall not exceed EUR 3500000, for:(a) the purchase of vaccines;(b) the cost of laboratory tests;(c) compensation for owners for the slaughter of animals subject to that programme.Article 381. The programme for the eradication of ovine and caprine brucellosis presented by Lithuania is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Lithuania for the programme referred to in paragraph 1, and shall not exceed EUR 17000, for:(a) the cost of laboratory tests;(b) compensation for owners for the slaughter of animals subject to that programme.Article 391. The programme for the eradication of ovine and caprine brucellosis presented by Portugal is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Portugal for the programme referred to in paragraph 1, and shall not exceed EUR 2000000, for:(a) the purchase of vaccines;(b) the cost of laboratory tests;(c) compensation for owners for the slaughter of animals subject to that programme.Article 401. The programme for the eradication of ovine and caprine brucellosis presented by Slovenia is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Slovenia for the programme referred to in paragraph 1, and shall not exceed EUR 70000, for:(a) the cost of laboratory tests;(b) compensation for owners for the slaughter of animals subject to that programme.CHAPTER VI Blue tongueArticle 411. The programme for the eradication and monitoring of blue tongue presented by Spain is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of serological and entomological surveillance to be incurred by Spain for the programme referred in paragraph 1 and shall not exceed EUR 150000.Article 421. The programme for the eradication and monitoring of blue tongue presented by France is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of serological and entomological surveillance to be incurred by France for the programme referred in paragraph 1, and shall not exceed EUR 225000.Article 431. The programme for the eradication and monitoring of blue tongue presented by Italy is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of serological and entomological surveillance to be incurred by Italy for the programme referred in paragraph 1, and shall not exceed EUR 700000.CHAPTER VII Salmonella in poultryArticle 441. The programme for the control of salmonella in breeding poultry presented by Austria is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Austria for the implementation of the programme referred to in paragraph 1, and shall not exceed EUR 150000. The financial contribution by the Community shall be for:(a) either the destruction of breeding poultry or the difference between the estimated value of such breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry;(b) the destruction of incubated hatching eggs;(c) either the destruction of non-incubated hatching eggs or the difference between the estimated value of such non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from those eggs;(d) the purchase of vaccines in so far as they do not interfere with the implementation of the programme;(e) the costs of bacteriological tests performed in the framework of official sampling as laid down in Annex III, section I of Council Directive 92/117/EEC(6), up to a maximum amount of EUR 5 per test to be reimbursed to the Member State.Article 451. The programme for the control of salmonella in breeding poultry presented by Denmark is hereby approved for the period 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Denmark for the implementation of the programme referred to in paragraph 1, and shall not exceed EUR 260000. The financial contribution by the Community shall be for:(a) either the destruction of breeding poultry or the difference between the estimated value of such breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry;(b) the destruction of incubated hatching eggs;(c) either the destruction of non-incubated hatching eggs or the difference between the estimated value of such non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from those eggs;(d) the purchase of vaccines in so far as they do not interfere with the implementation of the programme;(e) the costs of bacteriological tests performed in the framework of official sampling as laid down in Annex III, section I of Council Directive 92/117/EEC, up to a maximum amount of EUR 5 per test to be reimbursed to the Member State.Article 461. The programme for the control of salmonella in breeding poultry presented by France is hereby approved for the period 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by France for the implementation of the programme referred to in paragraph 1, and shall not exceed EUR 700000. The financial contribution by the Community shall be for:(a) either the destruction of breeding poultry or the difference between the estimated value of such breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry;(b) the destruction of incubated hatching eggs;(c) either the destruction of non-incubated hatching eggs or the difference between the estimated value of such non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from those eggs;(d) the purchase of vaccines in so far as they do not interfere with the implementation of the programme;(e) the costs of bacteriological tests performed in the framework of official sampling as laid down in Annex III, section I of Council Directive 92/117/EEC, up to a maximum amount of EUR 5 per test to be reimbursed to the Member State.Article 471. The programme for the control of salmonella in breeding poultry presented by Ireland is hereby approved for the period 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Ireland for the implementation of the programme referred to in paragraph 1, and shall not exceed EUR 90000. The financial contribution by the Community shall be for:(a) either the destruction of breeding poultry or the difference between the estimated value of such breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry;(b) the destruction of incubated hatching eggs;(c) either the destruction of non-incubated hatching eggs or the difference between the estimated value of such non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from those eggs;(d) the purchase of vaccines in so far as they do not interfere with the implementation of the programme;(e) the costs of bacteriological tests performed in the framework of official sampling as laid down in Annex III, section I of Council Directive 92/117/EEC, up to a maximum amount of EUR 5 per test to be reimbursed to the Member State.Article 481. The programme for the control of salmonella in breeding poultry presented by Lithuania is hereby approved for the period 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Lithuania for the implementation of the programme referred to in paragraph 1, and shall not exceed EUR 400000. The financial contribution by the Community shall be for:(a) either the destruction of breeding poultry or the difference between the estimated value of such breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry;(b) the destruction of incubated hatching eggs;(c) either the destruction of non-incubated hatching eggs or the difference between the estimated value of such non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from those eggs;(d) the purchase of vaccines in so far as they do not interfere with the implementation of the programme;(e) the costs of bacteriological tests performed in the framework of official sampling as laid down in Annex III, section I of Council Directive 92/117/EEC, up to a maximum amount of EUR 5 per test to be reimbursed to the Member State.Article 491. The programme for the control of salmonella in breeding poultry presented by the Netherlands is hereby approved for the period 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by the Netherlands for the implementation of the programme referred to in paragraph 1, and shall not exceed EUR 400000. The financial contribution by the Community shall be for:(a) either the destruction of breeding poultry or the difference between the estimated value of such breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry;(b) the destruction of incubated hatching eggs;(c) either the destruction of non-incubated hatching eggs or the difference between the estimated value of such non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from those eggs;(d) the purchase of vaccines in so far as they do not interfere with the implementation of the programme;(e) the costs of bacteriological tests performed in the framework of official sampling as laid down in Annex III, section I of Council Directive 92/117/EEC, up to a maximum amount of EUR 5 per test to be reimbursed to the Member State.Article 501. The programme for the control of salmonella in breeding poultry presented by the Slovak Republic is hereby approved for the period 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by the Slovak Republic for the implementation of the programme referred to in paragraph 1, and shall not exceed EUR 400000. The financial contribution by the Community shall be for:(a) either the destruction of breeding poultry or the difference between the estimated value of such breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry;(b) the destruction of incubated hatching eggs;(c) either the destruction of non-incubated hatching eggs or the difference between the estimated value of such non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from those eggs;(d) the purchase of vaccines in so far as they do not interfere with the implementation of the programme;(e) the costs of bacteriological tests performed in the framework of official sampling as laid down in Annex III, section I of Council Directive 92/117/EEC, up to a maximum amount of EUR 5 per test to be reimbursed to the Member State.CHAPTER VIII African swine fever, classical swine fever, and swine vesicular diseaseArticle 511. The programme for the eradication and monitoring of African swine fever and classical swine fever presented by Italy is hereby approved with respect to Sardinia for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of virological and serological laboratory tests and those costs to be incurred by Italy for compensation for owners for the slaughter of animals subject to the programme referred to in paragraph 1, and shall not exceed EUR 250000.Article 521. The programme for the eradication and monitoring of swine vesicular disease presented by Italy is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of virological and serological laboratory tests and those costs to be incurred by Italy for compensation for owners for the slaughter of animals subject to the programme referred to in paragraph 1, and shall not exceed EUR 400000.Article 531. The programme for the control and monitoring of classical swine fever presented by Belgium is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of virological and serological tests of domestic pigs and wild boar and the costs to be incurred by Belgium for the destruction of carcasses of wild boars subject to the programme referred to in paragraph 1 and shall not exceed EUR 175000.Article 541. The programme for the control and monitoring of classical swine fever presented by the Czech Republic is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of virological and serological tests of domestic pigs and wild boar and the costs to be incurred by the Czech Republic for the destruction of carcasses of wild boars subject to the programme referred to in paragraph 1 and shall not exceed EUR 75000.Article 551. The programme for the eradication and monitoring of classical swine fever presented by Germany is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of virological and serological tests of domestic pigs and wild boar and the costs to be incurred by Germany for the destruction of carcasses of wild boars subject to the programme referred to in paragraph 1 and shall not exceed EUR 800000.Article 561. The programme for the eradication and monitoring of classical swine fever presented by Lithuania is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of virological and serological tests of domestic pigs and wild boar and the costs to be incurred by Lithuania for the destruction of carcasses of wild boars subject to the programme referred to in paragraph 1 and shall not exceed EUR 20000.Article 571. The programme for the control and monitoring of classical swine fever presented by Luxembourg is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of virological and serological tests of domestic pigs and wild boar and the costs to be incurred by Luxembourg for the destruction of carcasses of wild boars subject to the programme referred to in paragraph 1 and shall not exceed EUR 90000.Article 581. The programme for the eradication and monitoring of classical swine fever presented by Slovenia is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of virological and serological tests of domestic pigs and wild boar and the costs to be incurred by Slovenia for the destruction of carcasses of wild boars subject to the programme referred to in paragraph 1 and shall not exceed EUR 30000.Article 591. The programme for the eradication and monitoring of classical swine fever presented by the Slovak Republic is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of virological and serological tests of domestic pigs and wild boar and the costs to be incurred by the Slovak Republic for the destruction of carcasses of wild boars subject to the programme referred to in paragraph 1 and shall not exceed EUR 125000.CHAPTER IX Aujeszky's diseaseArticle 601. The programme for the eradication of Aujeszky's disease presented by Belgium is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the cost of laboratory tests to be incurred by Belgium for the programme referred to in paragraph 1 and shall not exceed EUR 700000.Article 611. The programme for the eradication of Aujeszky's disease presented by Spain is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the cost of laboratory tests to be incurred by Spain for the programme referred to in paragraph 1 and shall not exceed EUR 75000.Article 621. The programme for the eradication of Aujeszky's disease presented by Hungary is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the cost of laboratory tests to be incurred by Hungary for the programme referred to in paragraph 1 and shall not exceed EUR 100000.Article 631. The programme for the eradication of Aujeszky's disease presented by Ireland is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the cost of laboratory tests to be incurred by Ireland for the programme referred to in paragraph 1 and shall not exceed EUR 50000.Article 641. The programme for the eradication of Aujeszky's disease presented by Lithuania is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the cost of laboratory tests to be incurred by Lithuania for the programme referred to in paragraph 1 and shall not exceed EUR 50000.Article 651. The programme for the eradication of Aujeszky's disease presented by Malta is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the cost of laboratory tests to be incurred by Malta for the programme referred to in paragraph 1 and shall not exceed EUR 5000.Article 661. The programme for the eradication of Aujeszky's disease presented by Portugal is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the cost of laboratory tests to be incurred by Portugal for the programme referred to in paragraph 1 and shall not exceed EUR 50000.Article 671. The programme for the eradication of Aujeszky's disease presented by the Slovak Republic is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The financial contribution by the Community shall be at the rate of 50 % of the cost of laboratory tests to be incurred by the Slovak Republic for the programme referred to in paragraph 1 and shall not exceed EUR 60000.CHAPTER X Heartwater, babesiosis, and anaplasmosisArticle 681. The programme for the eradication of heartwater, babesiosis and anaplasmosis in Guadeloupe presented by France is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The programme for the eradication of heartwater, babesiosis and anaplasmosis in Martinique presented by France is hereby approved for the period from 1 January 2004 to 31 December 2004.3. The programme for the eradication of heartwater, babesiosis and anaplasmosis in RÃ ©union presented by France is hereby approved for the period from 1 January 2004 to 31 December 2004.4. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by France for the implementation of the programmes referred to in paragraphs 1, 2 and 3, and shall not exceed EUR 250000.CHAPTER XI General and final provisionsArticle 691. For the programmes referred to in Articles 9 to 40, the eligible costs for the compensation for the slaughter of animals shall be limited as provided for in paragraphs 2 and 3.2. The average compensation to be reimbursed to the Member States shall be calculated on the basis of the number of animals slaughtered in the Member State and:(a) for bovine animals, up to a maximum of EUR 300 per animal;(b) for sheep and goats, up to a maximum of EUR 35 per animal.3. The maximum amount of compensation to be reimbursed to the Member States per single animal shall not exceed EUR 1000 per bovine animal and EUR 100 per sheep or goat.Article 70The maximum amounts of the testing and vaccination costs to be reimbursed to the Member States for the programmes referred to in Article 9 to 40 and 60 to 67 shall not exceed:>TABLE>Article 71The conversion rate for applications submitted in national currency in month "n" shall be that of the 10th day of month "n + 1" or for the first preceding day for which a rate is quoted.Article 721. The financial contribution by the Community for the programmes referred to in Articles 1 to 68 shall be granted provided that the implementation of those programmes is in conformity with the relevant provisions of Community law, including rules on competition and on the award of public contracts, and subject to the conditions provided for in points (a) to (f):(a) bringing into force by 1 January 2004 the laws, regulations and administrative provisions by the Member State or Acceding Member State concerned for implementing the programme;(b) forwarding by 1 June 2004 at the latest, the preliminary technical and financial evaluation of the programme, in accordance with Article 24(7) of Decision 90/424/EEC;(c) forwarding an intermediate report, covering the first six months of the programme, at the latest four weeks after the end of the implementation period covered by the report;(d) forwarding a final report by 1 June 2005 at the latest, on the technical execution of the programme accompanied by justifying evidence as to the costs incurred and the results attained during the period from 1 January 2004 to 31 December 2004;(e) implementing the programme efficiently;(f) no other Community contribution has been or will be asked for these measures.2. In case the Member State or concerned Acceding Member State does not comply with those rules, the Commission shall reduce the contribution of the Community having regard to the nature and gravity of the infringement, and to the financial loss suffered by the Community.Article 73The present Decision shall apply from 1 January 2004.Article 74This Decision is addressed to the Member States.Done at Brussels, 28 November 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 347, 12.12.1990, p. 27. Revision as last amended by Directive 92/65/EEC (OJ L 268, 14.9.1992, p. 54).(3) OJ L 268, 18.10.2003, p. 77.(4) OJ L 160, 26.6.1999, p. 103.(5) OJ L 349, 24.12.1998, p. 1.(6) OJ L 62, 15.3.1993, p. 38.